David Newbern, Justice, concurring. The first portion of the majority opinion concludes that Michael A. Oldner, the plaintiff in the Trial Court, did not state facts upon which relief could be granted because he did not attack a “law imposing a tax.” I thoroughly agree with that conclusion. Obviously, the failure to state the object of a tax on a ballot does not violate Ark. Const, art. 16, § 11. The majority opinion should end with that statement. Instead, it unnecessarily goes forward into a tortured interpretation of the Constitution with which I thoroughly disagree. Article 16, § 11, states: No tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same; and no moneys arising from a tax levied for one purpose shall be used for any other purpose. The majority opinion allows that the only evil addressed by that section is the one stated in the phrase prohibiting the use of moneys arising from a tax levied for one purpose for another purpose. The ultimate conclusion is that the first phrase of § 11 is meaningless. That conclusion is reached despite the majority’s correct statement, supported by proper citations, that “Oldner is correct in urging that when the language of the constitution is plain and unambiguous, each word must be given its'plain, obvious, and common meaning.” To me, it is apparent that there are two distinct thoughts expressed in § 11. They are even separated by a semicolon and a conjunction. I am unwilling to ignore either of them. When we go far beyond that which is necessary to decide litigation, even overruling precedent in the process, we encounter the danger of saying way too much and being sorry later. We will regret this decision that effectively nullifies the requirement that the object of a tax be stated in the law imposing it.